DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited references teach or suggest, either alone or in combination, at least, “a second bonding electrode which is located on a side surface of the first bonding electrode which faces directly away from the display area of the display panel, and is electrically connected to the first bonding electrode,” as recited in claim 1.
Kim et al. (US 20160190179 A1, hereinafter Kim), the closest reference, discloses a display panel, (FIGS. 2-6) comprising: 
a first substrate; (substrate 402)
a first bonding electrode (at least metal layer 410) which is located on a first surface of the first substrate facing a light-outgoing direction of the display panel and is located at an edge outside a display area of the display panel, (See FIG. 2 and 6, where the at least metal layers 410 of the pad structure PS are in the non-active area NA and face a light-outgoing area) and
a second bonding electrode (metal layer 420) which is located on a side surface of the first bonding electrode away from the display area of the display panel, and is electrically connected to the first bonding electrode.  (See FIG. 6, where the metal layer is located on a side surface of the metal layer 410 facing away from the display panel)
However, Kim does not explicitly teach a second bonding electrode which is located on a side surface of the first bonding electrode which faces directly away from the display area of the display panel, and is electrically connected to the first bonding electrode, as recited in claim 1.  No other reference has been found to remedy this deficiency.
Therefore, claim 1 is allowed, and claims 2-5 and 7-12 are allowed for at least their dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812